Citation Nr: 0725774	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-09 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to retroactive induction for VA vocational 
training and rehabilitation services.  

2.  Entitlement to VA vocational training and rehabilitation 
services.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.






ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from March 1990 to 
December 1996.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 decision by the Vocational and 
Rehabilitation Training Division of the RO.  

The issues of retroactive induction for VA vocational 
training and rehabilitation services and VA vocational 
training and rehabilitation services were remanded in 
March 2006 for further development.  

The issue of retroactive induction for VA vocational training 
and rehabilitation services being remanded is addressed in 
the REMAND portion of this document and is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  Entitlement to VA vocational training and rehabilitation 
services was denied in August 2003.  

2.  In a March 2004, VA Form 646, he filed a timely Notice of 
Disagreement (NOD) to the denial.  

3.  The Board remanded the claim in March 2006, to the agency 
of original jurisdiction (AOJ) for the issuance of a 
Statement of the Case (SOC) and the opportunity to file a 
timely Substantive Appeal (SA).  

4.  In August 2006, the veteran was provided with a SOC, with 
directions on filing a timely SA.  

5.  A VA Form 646, was received in November 2006 and accepted 
in lieu of a SA.  



CONCLUSION OF LAW

The veteran did not file a timely SA with respect to his 
appeal involving the claim for VA vocational training and 
rehabilitation services.  38 U.S.C.A. § 7105(d)(3) (West 
2002); 38 C.F.R. § § 20.202, 20.302 (b) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is important to note as to the issue of 
whether a timely appeal was file to the issue of VA 
vocational training and rehabilitation services, the question 
presented is, by definition, a legal one, and as such it is 
governed not by the facts presented, but by the controlling 
laws and regulations.  Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994).  

The facts surrounding the issue of whether a timely 
Substantive Appeal was submitted are undisputed.  Because the 
governing legal authority, and not the evidence, is 
dispositive of this matter, VCAA and its implementing 
regulations are not applicable to the timeliness question.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 
VAOPGCPREC 5-2004.  

The veteran has formally claimed VA vocational training and 
rehabilitation services.  However, the issue of timeliness of 
the veteran's Substantive Appeal with regard to this claim is 
before the Board as threshold issue involving jurisdiction.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that although the Board is required to 
assess its jurisdiction, such assessment must not prejudice 
the veteran's procedural rights.  Marsh v. West, 11 Vet. App. 
468, 471 (1998).  

According to Marsh, before the Board may adjudicate the issue 
of timeliness in the first instance, it is required to 
determine whether the veteran has had an opportunity to 
present evidence or argument on the jurisdictional issue or 
explain why adjudication of the jurisdictional issue in the 
first instance will not prejudice the veteran.  Id.  

In this case, the veteran was notified in May 2007 that the 
Board was raising the issue as to the timeliness of his 
Substantive Appeal involving his claim for VA vocational 
training and rehabilitation services.  He was given 60 days 
from the date of the May 2007 letter to present argument or 
additional evidence relevant to jurisdiction or to request a 
hearing to present oral argument on the question of the 
timeliness of the appeal.  

The veteran was informed that if the Board did not hear from 
him within the 60-day period, it would be assumed that he did 
not have anything else to submit, that he did not wish to 
have a hearing on the issue, and that VA would proceed with 
adjudication of the matter.  The Board did not receive any 
further communication from the veteran in this regard.  

In August 2003, the veteran had filed an application for 
vocational rehabilitation to obtain a Master's degree.  Later 
that month, the agency of original jurisdiction (AOJ) denied 
entitlement to VA vocational training and rehabilitation 
services.  

In a VA Form 646, received in March 2004, the veteran's 
representative appealed the matter.  In March 2006, the Board 
remanded the appeal for the issuance of a SOC, and to give 
the veteran an opportunity to thereafter perfect an appeal to 
this issue by filing a timely Substantive Appeal.  The 
veteran was informed that a timely SA must be perfected after 
the SOC, in order for there to be appellate consideration of 
the claim.  

In August 2006, a SOC was issued and sent to the veteran.  
Attached to the SOC was a cover letter which informed the 
veteran to read the instructions that come with the VA Form 9 
very carefully.  The veteran also was informed that the 
instructions would tell him what he needed to do and how much 
time he had to do it, if he wanted to continue his appeal.  
He was instructed to let VA know if he did not receive a copy 
of the VA Form 9 with the mailing.  

The instructions indicated that, if the veteran intended to 
appeal, the Substantive Appeal must be received within 
60 days from the date of the August 3, 2006, letter and SOC.  
He was also instructed that if no response was heard from him 
within the time period, his case would be closed.  

The next response received by VA was a November 27, 2006 VA 
Form 646, that VA accepted in lieu of the VA Form 9.  No 
correspondence was received by VA from the veteran or his 
representative within the 60 day period.  

Appellate review is initiated by a NOD and completed by SA 
after a SOC has been furnished.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200 (2005).  A NOD or SA must be filed with 
the VA office from which the veteran received notice of the 
determination being appealed.  38 C.F.R. § 20.300.  

A SA is timely if it is received within one year of the date 
the veteran was notified of the denial of his claim, or 
within 60 days after the SOC was issued, whichever period is 
later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The 
60-day period may be extended for a reasonable period on 
request for good cause shown.  38 U.S.C.A. § 7105(d)(3).  The 
regulations further specify that a request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing.  38 C.F.R. § 20.303.  

Since the August 3, 2006, SOC was issued outside of the one 
year period of the initial August 2003 denial of VA 
vocational training and rehabilitation services, the veteran 
had until October 2, 2006, to submit a SA for it to be 
timely.  

The AOJ did not receive any correspondence from the veteran 
or his representative until November 27, 2006, several weeks 
after the 60-day deadline.  That correspondence was a VA Form 
646, and was accepted in lieu of a SA.  

There was no other correspondence received from the veteran 
or his representative within the time frame that could be 
construed as a SA to the issue of VA vocational training and 
rehabilitation services.  

Additionally, the record does not contain any written request 
for an extension of time in which to submit the appeal.  
Thus, the veteran has not filed a timely SA within 60 days of 
the August 3, 2006, SOC; therefore, the Board does not have 
jurisdiction over the appeal.  38 U.S.C.A. § 7105.  


ORDER

As the veteran did not file a timely SA with respect to the 
issue of VA vocational training and rehabilitation services, 
the appeal to this extent must be dismissed.  



REMAND

The veteran also filed a claim for retroactive induction for 
VA vocational training and rehabilitation services.  He 
requested reimbursement of educational costs incurred while 
obtaining a Bachelor's degree.  

A NOD was received from the veteran in October 2003, which 
referred to the AOJ's decision to deny reimbursement of 
educational costs.  

The October 2003 SOC referred to an October 1, 2003, denial 
of retroactive induction.  That denial letter was not in the 
veteran's claims file or in his vocational rehabilitation 
folder.  

Moreover, there was no letter on file showing that the AOJ 
notified the veteran of the denial of retroactive induction 
for VA vocational training and rehabilitation services.  

The AOJ was notified in a March 2006 REMAND that the 
October 1, 2003 decision and notice letter must be obtained 
and associated with the claim file prior to appellate review.  
This, it appears, was not done.  

The remand instructions of the Board are neither optional nor 
discretionary.  Full compliance with such instructions is 
mandated by law.  See Stegall v. West, 11 Vet. App. 268, 270-
71 (1998).  

Accordingly, this issue is REMANDED to the RO for the 
following action:

1.  The RO should obtain a copy of the 
October 1, 2003, decision which denied 
retroactive induction for VA vocational 
training and rehabilitation services (and 
reimbursement of educational costs), and 
the letter notifying the veteran of this 
decision, and associate these documents 
with the claims file.  

2.  The RO should then readjudicate the 
claim for retroactive induction for VA 
vocational training and rehabilitation 
services (and for reimbursement of 
educational costs), with consideration of 
any additional evidence received since 
the October 2003 SOC.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


